Title: To George Washington from E. Westerlo, 28 June 1782
From: Westerlo, E.
To: Washington, George


                  
                     Sir
                     Albany 28th June 1782.
                  
                  The auspicious Visit of the Illustrious Commander in Chief fills
                     the thankfull hearts of the patriotic Inhabitants of this City with
                     extraordinary Joy; Whilst it indicates in the most pleasing manner your
                     Excellency’s famous and Justly celebrated attention to all even the remotest
                     corners of your Extensive Command, and your friendly Intentions to faithfull
                     Citizens, who have been in former days, and Dangers and are stil so Remarkably
                     preserved, under the benign influences of a Gracious Providence, by your
                     prosperous Direction of our Victorious Arms, from threatned and impending Ruin &
                     We the Minister Elders & Deacons of the Reformed Protestant Dutch
                     Church in this City, beg leave to Address your Excellency on this Joyfull
                     occassion: Deeply impressed with Sentiments of Sincere Gratitude and respect for
                     your exalted Merits, and Justly Dignified Character; uniting our humble and
                     earnest prayers to the God of all mercies and Grace, that He will be pleased
                     Further to honor and Crown your Excellency with the Choicest of his Blessings;
                     and to prosper your Generous, Distinguished, and Disinterested attempts to
                     restore And Establish to this injured and oppressed Land of your Nativity, that
                     prosperity, and happiness which the Supreame possessor and Ruler of the Universe
                     shall Judge most Subservient and conducive to the high purposes of his own
                     Glory, and the perpetual happiness of the free and Independent United States Of
                     America.
                  May your Excellencies precious Health and Inestemable Life, be
                     graecously preserved and Prolonged, and your Excellency ere long enjoy the
                     happy oera, when your unremitted zeal for the Common prosperity of this bleeding
                     Country shall be Crowned with never fading Laurels of Triumphant and Glorious
                     peace.
                  
               By order of the ConsistoryE: WesterloV.D: ib. Minister